In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Rockland County (Warren, J.), dated June 23, 2009, which dismissed his objections to so much of an order of the same court (Miklitsch, S.M.) dated April 2, 2009, as, after a hearing, denied his petition for a downward modification of his child support obligation.
Ordered that the order dated June 23, 2009, is reversed, on the law, without costs or disbursements, the objections are reinstated, and the matter is remitted to the Family Court, Rockland County, for consideration and determination of the objections on the merits.
The Family Court erred in dismissing the father’s objections solely on the ground that the father did not include a copy of the order objected to with his objections (see Family Ct Act § 439 [e]). Accordingly, the order appealed from must be reversed and the matter remitted to the Family Court, Rockland County, for consideration and determination of the father’s objections on the merits (see Matter of Barbosa v Ventura, 69 AD3d 710, 711 [2010]; Matter of Telfer v Telfer, 44 AD3d 780 [2007]). Rivera, J.P., Covello, Balkin and Hall, JJ., concur.